Citation Nr: 1819435	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-34 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pulmonary tuberculosis with chronic obstructive pulmonary disease (COPD).

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II.

5.  Entitlement to a temporary total disability evaluation pursuant to 38 C.F.R. 
§ 4.30 for convalescence following left foot surgery.

6.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected diabetes mellitus, type II.
7.  Entitlement to service connection for peripheral artery disease, to include as secondary to service-connected diabetes mellitus, type II.

8.  Entitlement to an initial compensable rating for service-connected peripheral neuropathy of the left upper extremity. 

9.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from September 1971 to January 1975 and had service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Chicago, Illinois and St. Paul, Minnesota.  The RO in Chicago, Illinois currently has jurisdiction over the Veteran's claims.

In a February 2018 informal hearing presentation brief, the Veteran's representative indicated that the issues of entitlement to service connection for peripheral neuropathy of the left femoral nerve, entitlement to an increased disability rating for service-connected peripheral neuropathy of the left lower sciatic nerve, and entitlement to an earlier effective date for diabetic nephropathy with hypertension were on appeal.  A May 2015 Statement of the Case (SOC) granted service connection for peripheral neuropathy of the left femoral nerve and increased to 10 percent the Veteran's disability rating for peripheral neuropathy of the left lower sciatic nerve disability.  In a VA Form 9 submitted in June 2015, the Veteran indicated that he had read the SOC and was only appealing the issues of TDIU, a temporary total disability evaluation following convalescence from surgery, service connection for peripheral artery disease, service connection for sleep apnea, and service connection for erectile dysfunction.  There is no evidence in the claims file which can be construed as a timely substantive appeal on the issues of entitlement to entitlement to an increased disability rating for the now service-connected peripheral neuropathy of the left femoral nerve or entitlement to an increased disability rating for service-connected peripheral neuropathy of the left lower sciatic nerve; therefore, the Board does not have jurisdiction over these issues and they will not be further discussed herein.

Additionally, a September 2017 SOC confirmed denial of the Veteran's claim of entitlement to an earlier effective date for diabetic nephropathy.  After careful review of the record, the Board finds that the Veteran never filed a substantive appeal in response to the September 2017 SOC.  Therefore, the Board likewise does not have jurisdiction over this this issue and will not discuss it herein.

The Board finds that a completed VA Form 9 is not of record for the Veteran's claim for an initial compensable rating for service-connected peripheral neuropathy of the left upper extremity.  This issue was addressed in a May 2015 statement of the case (SOC).  In June 2015, the Veteran filed a notice of disagreement NOD in which he expressed disagreement with the denial of an increased rating, and indicated the rating to which he believes he is entitled.  The Board will liberally construe the June 2015 NOD as a substantive appeal, filed in lieu of a VA Form 9.  

The Board notes that there are two VA Form 9s filed in response to the January 2018 SOC regarding the Veteran's claims for service connection for PTSD and COPD.  The Veteran's representative filed a VA Form 9 dated January 23, 2018 in which a video hearing is requested.  The representative specifically provided that "Veteran may return this form and cancel, change OR modify the issues, information or request for a hearing."  The Veteran subsequently submitted a VA Form 9, dated January 29, 2018, in which he indicated he did not want a hearing.  Read together, the Board finds that the VA Form 9s indicate the Veteran does not want a hearing on these issues, and that the Board may proceed with adjudication.

In a November 2015 Notice of Disagreement (NOD), the Veteran seems to raise a new issue of entitlement to an earlier effective date for service-connected diabetes mellitus, type II.  As this issue has not yet been adjudicated by the RO, it is REFERRED for appropriate action.  38 C.F.R. § 19.9 (b) (2017).

For reasons discussed below, the issues of entitlement to service connection for obstructive sleep apnea and peripheral artery disease, an increased evaluation for peripheral neuropathy of the left upper extremity, and a TDIU are REMANDED to the agency of original jurisdiction (AOJ) for further development.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The October 2008 rating decision that denied entitlement to service connection for erectile dysfunction was not appealed and is final.

2.  Evidence received since October 2008 is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for erectile dysfunction.

3.  The July 1986 rating decision that denied entitlement to service connection for pulmonary tuberculosis with COPD was not appealed and is final.

4.  Evidence received since July 1986 is duplicative of evidence previously of record and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for pulmonary tuberculosis with COPD.

5.  The December 1991 rating decision that denied entitlement to service connection for PTSD was not appealed and is final.

6.  Evidence received since December 1991 is not duplicative or cumulative of evidence previously of record, but it does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.

7.  The competent and credible medical evidence shows that the Veteran's erectile dysfunction is etiologically related to his service-connected diabetes mellitus, type II.

8.  The Veteran's February 7, 2014 left foot surgery was unrelated to a service connected disability.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision, which denied entitlement to service connection for erectile dysfunction, is final.  38 U.S.C. § 7105 (2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  The criteria to reopen the claim of entitlement to service connection for erectile dysfunction are met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The July 1986 rating decision, which denied entitlement to service connection for pulmonary tuberculosis with COPD, is final.  38 U.S.C. § 4005 (c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986). 

4.  The criteria to reopen the claim of entitlement to service connection for COPD are not met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  The December 1991 rating decision, which denied entitlement to service connection for PTSD, is final.  38 U.S.C. § 7105 (c) (1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991). 
6.  The criteria to reopen the claim of entitlement to service connection for PTSD are not met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

7.  The criteria for service connection for erectile dysfunction, secondary to service-connected diabetes mellitus, type II, are met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310  (2017).

8.  The criteria for the assignment of a temporary total disability rating based on convalescence for left foot surgery are not met.  38 C.F.R. § 4.30  (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104 (b), 7105 (c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

	A.  Erectile Dysfunction

An October 2008 rating decision denied the Veteran's claim of entitlement to service connection for erectile dysfunction on the basis that his currently diagnosed erectile dysfunction was not etiologically related to his active military service.  The Veteran did not appeal the decision, and it became final.  Consequently, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; 38 C.F.R. 
§ 3.156 (a).

The pertinent evidence of record at the time of the October 2008 rating decision consisted of the Veteran's service treatment records (STRs) and VA treatment records.  The pertinent evidence received since the October 2008 rating decision includes additional VA treatment records, reports of VA examinations conducted in January 2009 and March 215, and an August 2010 statement from the Veteran's physician suggesting a link between his erectile dysfunction and service-connected diabetes mellitus, type II.  The Board finds that this evidence is new and material.  It is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to unestablished fact necessary to substantiate the claim and raises a reasonable possibility of doing so.  Accordingly, reopening the claim of entitlement to service connection for erectile dysfunction is warranted.



	B.  Pulmonary Tuberculosis with COPD

A July 1986 rating decision denied the Veteran's claim of entitlement to service connection for pulmonary tuberculosis and COPD on the basis that the evidence of record did not show that he had ever been diagnosed with tuberculosis, and that his COPD was first noted at a time too remote from his military service to be related thereto.  The Veteran did not appeal the decision, and it became final.  Consequently, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).

The pertinent evidence of record at the time of the July 1986 rating decision consisted of the Veteran's service treatment records (STRs) and VA treatment records.  The pertinent evidence received since the July 1986 rating decision includes additional VA treatment records, none of which show current treatment for COPD.  Indeed, there are notes indicating that the Veteran denied a history of COPD.  The Board finds that this evidence is  cumulative of the evidence previously of record.  It does not relate to unestablished facts necessary to substantiate the claim.  Consequently, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim.  Accordingly, reopening the claim of entitlement to service connection for pulmonary tuberculosis and COPD is not warranted.

      C.  PTSD

A December 1991 rating decision denied the Veteran's claim of entitlement to service connection for PTSD on the basis that he did not have a current diagnosis.  The Veteran did not appeal the decision, and it became final.  Consequently, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).

The pertinent evidence of record at the time of the December 1991 rating decision consisted of the Veteran's service treatment records (STRs) and VA treatment records.  The pertinent evidence received since the December 1991 rating decision includes additional VA treatment records; a stressor statement from the Veteran; a memo from the National Archives indicating that the Veteran's claimed stressor could not be verified; and a report of a VA examination conducted in March 2015 finding that the Veteran does not have a current diagnosis of PTSD.  The Board finds that this evidence is new, as it is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to unestablished facts necessary to substantiate the claim.  However, the evidence ultimately does not raise a reasonable possibility of substantiating the Veteran's claim.  The March 2015 VA examination report shows that the Veteran does not have a current diagnosis of PTSD.  VA treatment records contain numerous negative PTSD screens.  Even if the Veteran had a current diagnosis of PTSD, his claimed stressor cannot be verified.  Accordingly, reopening the claim of entitlement to service connection for PTSD is not warranted.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Additionally, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a). This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159 (a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran asserts that his currently diagnosed erectile dysfunction is etiologically related to his service-connected diabetes mellitus, type II.

The Veteran was afforded a VA examination in connection with his claim in January 2009.  The examiner opined that it was less likely than not that the Veteran's currently diagnosed erectile dysfunction is secondary to his diabetes mellitus, type II because his erectile dysfunction was diagnosed earlier than his diabetes.  The examiner added that the Veteran's diabetes had not aggravated his erectile dysfunction because the Veteran was still able to have an erection and engage in sexual activity with the use of medication.

In August 2010, the Veteran's treating physician at the Chicago VAMC submitted a letter stating that his erectile dysfunction was "likely" due to his diabetes and peripheral vascular disease.

In March 2015, the Veteran was afforded another VA examination, during which the examiner stated that the etiology of his erectile dysfunction was his diabetes mellitus.  The examiner noted that the Veteran is unable to achieve an erection sufficient for penetration and ejaculation, even with medication.

As is true with any piece of evidence, the credibility and weight to be attached to medical opinions and observations are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Overall, the Board finds that the evidence of record-all VA-generated-is at least in equipoise on the question of whether the Veteran's currently diagnosed erectile dysfunction is etiologically related to his service-connected diabetes mellitus, type II.  Under such circumstances, and granting the Veteran the benefit of the doubt in this matter, the Board concludes that service connection for erectile dysfunction is warranted.

IV.  Temporary Total Disability Evaluation for Convalescence

Under 38 C.F.R. § 4.30 (a), temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.

In this case, the Veteran contends that he is entitled to a temporary total disability evaluation following a surgery he underwent on his left foot on February 7, 2014.  Of record is a June 2014 note from VA physician M.K., who wrote that the February 2014 surgery was for a service-connected disability.  However, also of record is a September 2014 written statement from VA physician. D.W., who clarified that the Veteran's February 2014 surgery was unrelated to the Veteran's service-connected residuals of post-operative bunionectomy with bilateral wedge osteotomy.  Dr. D.W. explained that the Veteran's service-connected disability related to previous treatment for hallux valgus, and that the February 2014 surgery was unrelated because it addressed a Morton neuroma and Achilles tendon tightness due to lack of length-both complications of pes planus, for which the Veteran is not service connected.  Indeed, VA treatment records associated with the Veteran's claims file include the surgery report, and also show that the surgery was scheduled to address "pes planus with metatarsalgia" of the left foot.

A temporary total rating under 38 C.F.R. § 4.30  is awarded only for surgeries or treatment pertaining to a service-connected disability.  When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for medical opinions.  A medical opinion that contains only data and conclusions has reduced probative weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion." See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).  

In this case, as to the issue of whether the Veteran's foot surgery is related to his service connected disability, the Board finds that D.W.'s opinion is the most probative evidence of record as it was definitive and provided a complete and thorough rationale in support of his opinion.  Additionally, his opinion is supported by the other evidence of record.  M.K.'s opinion is a bare statement without details or detailed explanation.  Accordingly, as the Veteran is not service connected for the condition for which he underwent the February 7, 2014 surgery, the claim for a temporary total rating based on convalescence must be denied as a matter of law.  

In reaching its conclusion, the Board has considered the Veteran's lay testimony that his left foot surgery "had everything to do with" his service-connected disability.  While it is true that the Veteran is competent to report his symptoms and history of treatment, the Veteran, as a lay person, is not competent to make medical conclusions, especially when it comes to something as complex as explaining the circumstances of surgery.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  Overall, the Board finds that doctor D.W.'s explanation of the February 2014 surgery carries more probative weight than the Veteran's.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465   (1994).  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

As the law is ultimately dispositive on this matter, the claim must be denied due to a lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction.

New and material evidence has not been received to reopen a claim of entitlement to pulmonary tuberculosis and COPD.

New and material evidence has not been received to reopen a claim of entitlement to PTSD.

Entitlement to service connection for erectile dysfunction is granted.

Entitlement to a temporary total disability evaluation  pursuant to 38 C.F.R. § 4.30   for convalescence following left foot surgery is denied. 


REMAND

After a review of the record, the Board finds that further development is required prior to adjudicating the remaining issues on appeal.

With regard to the claim of entitlement to service connection for obstructive sleep apnea, the Veteran asserts that his sleep apnea was caused or aggravated by his service-connected diabetes mellitus, type II.  The record shows that in April 2015, he was afforded a VA examination in connection with his claim.  The examiner found that the Veteran has a documented current diagnosis of sleep apnea, but she concluded: "OSA not from or aggrevated (sic) by his DM not clinic evidence to support claim."  The examiner provided no further explanation to support this conclusion.  The Board finds that this opinion is inadequate for determining the Veteran's service connection claim, and that remand is necessary in order to obtain a thorough medical opinion with a more detailed nexus opinion.

With regard to the claim of entitlement to service connection for peripheral artery disease, the Veteran asserts that this disability was also caused or aggravated by his service-connected diabetes mellitus, type II.  The Veteran was afforded a VA examination in connection with his claim in April 2015, during which the examiner determined that there is no current diagnosis of a peripheral artery condition.  However, VA treatment records indicate otherwise.  Specifically, VA treatment notes from 2009-2012 include vascular screening tests that consistently show impressions of "moderate peripheral vascular disease."  The April 2015 examiner did not address these diagnostic test results in her examination report, nor did she conduct any additional diagnostic testing in connection with the claim.  Additionally, an August 2010 letter from the Veteran's VA physician indicates that the Veteran has peripheral artery disease.  Given the conflicting evidence of record concerning diagnosis, remand is necessary to afford the Veteran another VA examination that fully considers the diagnostic evidence of record.

With regard to the Veteran's claim of entitlement to an initial compensable rating for service-connected peripheral neuropathy of the upper left extremity, a March 2015 VA examiner indicated that the Veteran did not have symptoms of peripheral neuropathy of the left upper extremity.  However, in a June 2015 written statement, the Veteran wrote that the peripheral neuropathy in his left upper extremity is so severe that he cannot hold his arm over his head, and that the pain prevents him from being able to lift or hold out his left arm out at all.  Given this conflicting evidence, especially the Veteran's assertion that the condition has worsened, the Board finds that remand is necessary in order to determine the current level of severity of the Veteran's disability.  

With regard to the Veteran's claim of entitlement to a TDIU, the Board finds that the evidence is currently insufficient to make a determination as to whether the Veteran is entitled to a TDIU.  Though the Veteran maintains that his service-connected disabilities prevent him from working, there is no indication that he has ever completed a formal application for TDIU, and the record lacks information concerning his educational and employment background.  Indeed, in a May 2015 substantive appeal, the Veteran notes that he has not yet received a formal application to fill out.  Accordingly, on remand, the RO should request that the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  38 C.F.R. § 4.16.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete a VA Form 21-8940, Application for TDIU.  Obtain clarification from the Veteran regarding his work history, to include a statement as to his current employment status.  All actions to obtain the requested information should be documented in the claims file.

2.  Return the claims file to the examiner who conducted the April 2015 VA examination for an addendum opinion regarding the etiology of the Veteran's currently diagnosed obstructive sleep apnea.  If the April 2015 VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.  The Veteran's electronic claims file, including this remand order, must be reviewed by the examiner, and the report should note such review.  

The examiner is asked to provide a complete rationale for any opinion given.  Specifically, the examiner must provide detailed opinions concerning the following questions:

a)  Was the Veteran's currently diagnosed obstructive sleep apnea at least as likely as not (50 percent probability or greater) incurred during active military service or is it otherwise etiologically related to active service?

b)  If the Veteran's sleep apnea is NOT found to be directly related to service, is it at least as likely as not (50 percent probability or greater) that the Veteran's obstructive sleep apnea was caused or aggravated by his service-connected diabetes mellitus, type II?

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain why this is the case and identify any additional evidence that may allow for a more definitive opinion.

3.  Afford the Veteran another VA examination concerning his claimed peripheral artery disease.  The Veteran's electronic claims file, including this remand order, must be reviewed by the examiner, and the report should note such review.  

The examiner is asked to provide a complete rationale for any opinion given.  Particular attention is drawn to VA treatment records of diagnostic testing showing impressions of "moderate peripheral vascular disease."  The examiner must provide detailed opinions concerning the following questions:

a) Does the Veteran have a peripheral artery disability that at least as likely as not (50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to active service?

b)  For any peripheral artery disability that is NOT found to be directly related to service, is it at least as likely as not (50 percent probability or greater) that the Veteran's peripheral artery disability was caused or aggravated by his service-connected diabetes mellitus, type II?

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain why this is the case and identify any additional evidence that may allow for a more definitive opinion.

4.  Schedule the Veteran for a VA examination to assess the current level of severity of his peripheral neuropathy of the left upper extremity.  All necessary tests should be conducted.  The examiner should address the Veteran's statements concerning the functional limitations caused by his service-connected peripheral neuropathy of the left upper extremity.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and return the matter to the Board for further appellate consideration, as necessary.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


